DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 17 May 2022 is acknowledged.  The traversal is on the ground(s) that the search for all claims would not be a burden.  Applciant argues that Group II requires the technical features of Group I and so there would not be a burden for searching multiple inventions.   Applicant further argues that the technical features of Group II are not found in the cited prior art.  This is not found persuasive because applicant’s arguments are not commensurate in scope with what is claimed.  Claim 1 requires a specific composition be present, whereas no such requirement is present for claim 2.  The method of claim 2 is not positively tied to making the alloy of claim 1.  The shared technical feature is much broader than applicant asserts.  As was stated the invention of claim 1 lacks inventive step, and thus the technical feature of Group I does not make a contribution over the art.  Because the shared technical feature is not a special technical feature, unity of invention is lacking.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 May 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant’s claim 2 recites a method of making a nano dispersion copper alloy that has specific heating times and temperatures and specific properties of high air-tightness and low oxygen, but is not limited by composition.  This omission results in an invention that is not enabled by the skilled artisan.  
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors are considered now.
(A) The breadth of the claims.  The claims are considered to be broader in scope than what is disclosed in the specification.  The claims do not limit a composition of the alloy, and yet require specific processing steps are performed and specific results achieved.  It is not known if the results as lcimaed would be achieved by alloys other than what has been taught in the specification.  
(B) The nature of the invention.  The nature of the invention is indefinite here.  It is not known what the nature of the “sheath” is.  Please see rejections under 35 USC 112, second paragraph, below.  
(C) The state of the prior art.  The prior art does not remedy the deficiencies in the claimed invention. 
(D) The level of one of ordinary skill.  The skilled artisan would be able to perform a brief metho, but would not have been able to achieve the very specific results using applciant’s claimed method, without a specified composition. 
(E) The level of predictability in the art.  The predictability of the art is not considered to be a hindrance to enablement.  
(F) The amount of direction provided by the inventor.  Applicant provides ample direction in order to make the alloys that are disclosed.  Alloys that have not been disclosed are not considered to have adequate direction.  
(G) The existence of working examples.  Applicant provides examples of the invention which are believed to have specific compositions, which information is excluded from claim2. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  The skilled artisan would have to face an undue burden to develop alloys that would fall within the scope of claim 2 by trial and error.  There is not adequate direction as to what alloys would or would not work with the claimed method, outside of those positively disclosed.  
Each of claims 3-11 depends from claim 1 and is therefore also not enabled.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 requires that the method includes sheathing the mixed powder, then hot extruding the sheathed material, rotary forging, and then “sealing and placing the sheath in a nitrogen atmosphere...”  for a pressure heat treatment.  The nature of the claim is unclear.  It is not clear how the sheath would be “sealed” after the hot extrusion and rotary forging.  The antecedent basis of “the sheath” that is sealed after the forging requires that this be the same sheath.  IN applicant’s specification it appears that a second sheath is applied for the rotary forged material, and that in fact the second sheath is what is sealed.  Applicant’s specification thus recites something different from what claim 2 literally requires.  It is not clear what is the nature of “the sheath” in claim 2, as to how it would be vacuumized and sealed after it has been extruded and forged already.
Each of claims 3-11 depends on claim 2 and is also indefinite for the same reasons.


The term “high air-tightness” in claim 2 is a relative term which renders the claim indefinite. The term “high air-tightness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no description as to how air-tightness should be measured, nor what amount of air tightness is meant to be included or excluded by the claim.  
Each of claims 3-11 depends on claim 2 and is also indefinite for the same reasons.

The term “low free oxygen content” in claim 2 is a relative term which renders the claim indefinite. The term “low free oxygen content” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no description as what amount of free oxygen is meant to be included or excluded by the claim.  
Each of claims 3-11 depends on claim 2 and is also indefinite for the same reasons.

Conclusion
No claims are allowable.  No rejections is made over the prior art at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734